Citation Nr: 0604167	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
infectious mononucleosis.

2.  Entitlement to a disability evaluation in excess of 20 
percent for temporomandibular joint dysfunction (TMJ), on 
appeal from the initial determination.

3.  Entitlement to a disability evaluation in excess of 10 
percent for osteoarthritis of the right knee, on appeal from 
the initial determination.

4.  Entitlement to a disability evaluation in excess of 10 
percent for osteoarthritis of the left knee, on appeal from 
the initial determination.

5.  Entitlement to an increased disability evaluation for 
tendonitis of the right wrist, status post release, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, that assigned a 10 percent disability 
evaluation for TMJ, a 10 percent disability evaluation for 
osteoarthritis of the right knee, and a noncompensable 
disability evaluation for osteoarthritis of the left knee, 
after granting service connection for the same.  The RO also 
denied service connection for the residuals of infectious 
mononucleosis and an increased evaluation for service 
connected tendonitis of the right wrist, status post release, 
evaluated as 10 percent disabling.  By a rating action dated 
in April 2003, the noncompensable rating assigned for 
osteoarthritis of the left knee was increased to 10 percent.  
The rating assigned for TMJ was increased to 20 percent in 
September 2003.  The effective date of those increases was 
January 2001.

The Board notes that the veteran requested that she be 
scheduled for a videoconference hearing before a veterans law 
judge.  Such a hearing was scheduled for July 14, 2005.  The 
veteran, however, failed to report for the hearing.



The issues of entitlement to increased evaluations for TMJ, 
osteoarthritis of the right knee, osteoarthritis of the left 
knee, and tendonitis of the right wrist are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent evidence showing that the veteran 
currently suffers from infectious mononucleosis or the 
chronic residuals related thereto.  


CONCLUSION OF LAW

The residuals of infectious mononucleosis were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, (codified at 38 U.S.C.A.  §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in February 2001, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help her 
get the evidence necessary to substantiate her claim for 
service connection, but that she must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that she wanted VA to try 
and obtain.  She was informed of the type(s) of evidence 
needed to establish her claim for service connection.  A 
similar explanation was provided to the veteran in an October 
2003 letter.  The February 2001 letter therefore provided 
notice of the first three elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in her possession.  
Nevertheless, as a practical matter, the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The letter informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  In addition, the February 2003 Statement of the Case 
(SOC) contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  When considering the 
notification letters, the rating decision on appeal, the SOC, 
and the supplemental SOC (SSOC), as a whole, the Board finds 
that she was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  Moreover, 
there is no allegation from the claimant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The September 2001 rating decision, February 2003 SOC, and 
September 2003 SSOC collectively notified the veteran of the 
relevant laws and regulations and essentially advised her of 
the evidence necessary to substantiate her claim for service 
connection.  As noted above, the February 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records are associated with the claims file.  
VA outpatient and inpatient treatment records have been 
obtained.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The veteran was afforded a VA examination 
in June 2001.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 
20.1102; Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. 
App. 183; Mayfield, 19 Vet. App. 103.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, a review of the record shows that additional medical 
evidence (VA treatment records) has been received since the 
RO last considered issue of service connection for the 
residuals of infectious mononucleosis.   When the agency of 
original jurisdiction receives evidence relevant to a claim 
properly before it that is not duplicative of evidence 
already discussed in the SSOC, it must prepare an SSOC 
reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2005).  
However, a generation of an SSOC is only required when the 
received evidence is pertinent to the issues on appeal.  In 
this case, the evidence received contained no findings with 
regard to the issue currently being considered by the Board.  
The preparation of an SSOC was therefore not necessary.

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Service medical records document the veteran was diagnosed as 
having infectious mononucleosis in February 1976, and that 
she received treatment for the same.  She was prescribed 
bedrest and given a 20-day profile.  She returned to her full 
duties thereafter and subsequent treatment records are absent 
any findings of chronic residuals of the infection.  The 
veteran's discharge examination indicated that her lymphatic 
system was normal.  

Regardless of the fact that the veteran was treated for 
mononucleosis in service, she has provided no competent 
evidence showing a current disability relating to infectious 
mononucleosis or any chronic residuals related thereto.  
Treatment records from the San Antonio VA Medical Center 
(VAMC) make no reference to infectious mononucleosis.  
Indeed, when she was examined by VA in June 2001, the veteran 
reported that she had not had any problems related to 
mononucleosis since her active service, and that she did not 
have any residual problems from the infection.  The physical 
examination was "totally negative."  There was no evidence 
of adenopathy.  The impression was infectious mononucleosis 
in 1975 with no residual complications.

Based on the foregoing, the preponderance of the evidence is 
against the claim for service connection for residuals of 
infectious mononucleosis.  As discussed above, entitlement to 
service connection for disease or injury is limited to cases 
in which such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection for 
residuals of infectious mononucleosis must be denied because 
the first essential criterion for the grant of service 
connection, competent evidence of the disability for which 
service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.


ORDER

Entitlement to service connection for the residuals of 
infectious mononucleosis is denied.




REMAND

The last SSOC regarding the increased rating issues was sent 
to the veteran in September 2003.  The evidence considered at 
that time included treatment records from the San Antonio 
VAMC dated from October 1998 to June 2001.  Thereafter, VA 
treatment records dated from June 2001 to March 2005 were 
received and associated with the claims folder.  The evidence 
clearly documents treatment for the issues currently on 
appeal.  However, there is no indication that this evidence 
was considered by the AOJ in evaluating the claims for 
increased evaluation, and the record does not contain a 
waiver of RO consideration for this evidence.  The Board 
cannot cure this procedural defect, and must remand the 
matter for consideration of the evidence by the RO and the 
issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2005).

The Board also notes that the most recent VA dental 
examination is nearly three years old, and the most recent 
orthopedic examination is now over four years old.  The 
veteran should be afforded another orthopedic and dental 
examination to determine the extent and severity of her 
service-connected disabilities.  The Court has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
San Antonio VAMC, dated since March 2005.

2.  After the foregoing has been 
completed, the veteran should be afforded 
a VA dental examination to assess nature 
and severity of her TMJ.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed. The 
examiner(s) should specify the range of 
motion for the inter-incisal range (in 
mm.) and the range of the lateral 
excursion (in mm.).  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  

3.  The RO should also schedule the 
veteran for an orthopedic examination for 
the purpose of determining the nature and 
severity of her right wrist and bilateral 
knee disability.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should determine the current 
severity of the veteran's right wrist 
(tendonitis) and both knees disability.  
With regard to her right wrist, the 
examination must include range of motion, 
any finding of instability, including 
weakened movement, excess fatigability, 
and incoordination.  The examiner is to 
comment on functional loss due to pain as 
evidenced by the visible behavior of the 
veteran and whether the pain is supported 
by adequate pathology.  The examiner is 
also asked to express an opinion on 
whether pain could significantly limit 
functional ability on repeated use or 
during flare-ups.  If feasible, any such 
functional loss should be expressed in 
terms of additional loss of range of 
motion.  If indicated, electrodiagnostic 
testing of the right wrist should be 
conducted.

With regard to her knees, the examiner 
should state whether the cartilage of the 
either knee is dislocated, with frequent 
episodes of "locking," pain, and effusion 
into the joint.  Further, if lateral 
instability or subluxation of either knee 
is present, it should be described as 
either mild, moderate, or severe.  The 
examiner should be asked to state the 
ranges of motion of each knee in degrees.  
Moreover, the examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected knee disability; and, 
if feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion as to whether pain in either knee 
could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any issue remains denied, provide the 
veteran and her representative with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim, 
including the applicable legal authority 
(including the VCAA) as well as a summary 
of any evidence received since the 
issuance of the last SSOC in September 
2003.  Allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


